Citation Nr: 1219264	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-37 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia
 
 
THE ISSUE
 
What evaluation is warranted for a right ear hearing loss from October 1, 2006?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Dan Brook, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1985 to September 2006.  
 
This appeal to the Board of Veterans' Appeals (Board) arises from a May 2007 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans' Affairs (VA).  The case was certified to the Board by the Roanoke, Virginia, RO.
 
In the May 2007 decision, the RO granted service connection for obstructive sleep apnea and assigned a 30 percent rating effective October 1, 2006.  In a February 2008 notice of disagreement, the Veteran specifically indicated his desire to receive a 50 percent rating for the disability.  Subsequently, in an October 2008 rating decision, the RO granted a 50 percent rating for the sleep apnea, effective October 1, 2006, and noted that the grant constituted a full grant of the benefit sought.  The Veteran did not thereafter perfect an appeal.  Accordingly, this matter is not currently on appeal before the Board.  
 
 
FINDINGS OF FACT
 
1.  The Veteran is not service-connected for left ear hearing loss and his hearing in the left ear is within normal limits, hence, a Level I hearing acuity must be assigned to the left ear for rating purposes.  
 
2.  December 2006 and October 2011 VA audiometric examinations showed an exceptional pattern of hearing impairment on the right; the Veteran's hearing was no worse than Level IX and Level I on the left. 


CONCLUSION OF LAW
 
For the period beginning October 1, 2006, the criteria for a compensable evaluation for a right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2011). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
I.  Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, an initial rating, and an effective date have been assigned for right ear hearing loss, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.
 
VA has also fulfilled its duty to assist.  The claims file and Virtual VA contain the Veteran's service treatment records, VA medical records, and private medical records.  The Veteran was provided VA audiometric examinations in December 2006 and October 2011.  The examiner described functional effects related to the hearing loss disability and throughout the course of this appeal, the Veteran has also described his hearing loss and its impact on social and occupational situations.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).   
 
II.  Analysis
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.
 
In the May 2007 rating decision, the RO granted entitlement to service connection for a right ear hearing loss.  A noncompensable rating was assigned effective October 1, 2006.  The Veteran disagreed with the rating assigned and subsequently perfected this appeal.  
 
A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 
 
Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric Level I for essentially normal acuity, through numeric Level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 
 
The rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz ; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz ).  38 C.F.R. § 4.86.  Such patterns may either be rated based on puretone threshold average alone, where an auditory acuity level is assigned according to Table VIA, or based on the combination of puretone threshold average and speech discrimination score, where an auditory acuity level is assigned according to Table VI.  38 C.F.R. §§ 4.85, 4.86.     
 
Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  If impaired hearing is service connected in only one ear (as in the instant case), in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman numeral designation for hearing impairment of I subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).
 
On December 2006 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 



HERTZ



1000
2000
3000
4000
RIGHT
70
60
60
55
LEFT
10
10
20
5

The average puretone thresholds were 61 decibels in the right ear and 11 decibels in the left ear.  Speech audiometry revealed that speech recognition was 42 percent the right ear and 96 percent in the left ear.  The diagnoses were moderate to severe sensorineural hearing loss in the right ear and normal hearing in the left ear.    
 
In his February 2008 notice of disagreement, the Veteran indicated that he believed that he met the criteria for assignment of a higher rating for right ear hearing loss because he was hearing very little out of the right ear, making normal communication with others very difficult.  
 
A December 2008 VA audiological consultation note shows that the Veteran was seen for an audiological re-evaluation.  He had last been seen at the audiology clinic in 2006 for a compensation and pension examination.  Oto-acoustic emissions were absent in the right ear and present in the left ear consistent with hearing thresholds obtained in 2006.  Air conduction testing was attempted but the audiologist noted that the Veteran was very inconsistent when responding to pure tones.  Only the left ear findings were deemed reliable.  Although not deemed reliable, the right ear pure tone threshold readings generally were judged to be less than or equal to the December 2006 findings.  Similarly, right ear speech recognition readings appeared to be higher than that found in December 2006.     
 
In a May 2009 letter, a VA audiologist indicated that the Veteran had a mild to moderately severe sensorineural hearing loss for frequencies 250-6000 hertz in the right ear with poor speech recognition, and hearing within normal limits in the left ear with excellent speech recognition.  The audiologist noted that the Veteran wore a right ear hearing aid, which assisted with audibility on that side.  She commented that speech recognition would still be impaired in the right ear, however despite the use of the amplification.  Because of the degree of hearing loss in the right ear, the Veteran would have significant difficulty localizing a sound without the hearing aid.  The Veteran was counseled regarding the importance of wearing the hearing aid to improve sound localization for alerting and safety measures.  
 
On October 2011 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 



HERTZ



1000
2000
3000
4000
RIGHT
75
70
70
65
LEFT
15
20
15
20

The average puretone thresholds were 70 decibels, right ear, and 17.5 decibels, left ear.  Speech audiometry revealed that speech recognition was 38 percent the right ear and 96 percent in the left ear.  The diagnoses were right ear sensorineural hearing loss, and hearing within normal limits in the left ear.  The Veteran reported that he used a hearing aid in the right ear.  The examining audiologist noted that the Veteran had a severe sensorineural hearing loss.  The audiologist opined that this did not affect his usual occupation or his daily activities.  
 
As the right ear shows a puretone threshold of 55 decibels or more in each of the four specified frequencies, an exceptional hearing pattern is shown in that ear.  38 C.F.R. § 4.86.  Consequently, the right ear hearing loss can be rated either on the basis of pure tone threshold average alone or on the basis of the combination of pure tone threshold average and speech recognition score.  38 C.F.R. § 4.86.
 
Applying these criteria to the audiological findings of record results in the assignment of a non-compensable rating for the entire rating period.  Based on the December 2006 testing, the Veteran's right ear, under Table VI, demonstrated a hearing impairment of Roman numeral IX.  As his left ear is not service-connected, however, and as hearing in this ear has been shown to be within normal limits, it must be assigned hearing impairment of Roman numeral I.  This leads to the assignment of a noncompensable rating under Table VII.   Similarly, under Table VIA, the December 2006 right ear puretone threshold findings must be assigned a hearing impairment of Roman number IV.  Level IV hearing combined with Level I hearing also leads to assignment of a noncompensable rating under Table VII.  38 C.F.R. §§ 4.85, 4.86.
 
Based on the October 2011 testing, the Veteran's right ear, under Table VI, demonstrated a hearing impairment of Roman numeral IX.  Once, again, as Level I hearing is assigned to the non-service connected ear, this combination leads to assignment of a noncompensable rating under Table VII.   Similarly, under Table VIA, the October 2011 right ear puretone threshold findings must be assigned a hearing impairment of Roman numeral VI.  Level VI hearing combined with Level I hearing also leads to assignment of a noncompensable rating under Table VII.  Id.
 
As ratings for hearing loss are assigned by the mechanical application of the rating criteria explained above, the preponderance of the evidence shows that the right ear loss did not more nearly approximate the criteria for an increased schedular rating for the period from October 1, 2006.  38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100.  
 
The Board has considered whether the Veteran's claim for increase for a right ear hearing loss should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 
 
 In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 
ORDER
 
For the period beginning October 1, 2006, entitlement to a compensable evaluation for a right ear hearing loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


